UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE

AT KNOXVILLE
UNITED STATES OF AMERICA )
) 3:19-CR-49
v. )
) JUDGE VARLAN
CHRISTINA D. COOK )
PLEA AGREEMENT

The United States of America, by the United States Attorney for the Eastern District of
Tennessee, and the defendant, Christina D. Cook, and the defendant’s attorney, Randall E.
Reagan, have agreed upon the following:

1. The defendant will plead guilty to the following count of the Superseding
Indictment: Count One, conspiracy to distribute and possess with intent to distribute 50 grams or
more of methamphetamine, its salts, isomers, and salts of its isomers, a Schedule II controlled
substance, in violation of 21 U.S.C. §§ 846, 841(a)(1) and 841(b)(1)(A). The punishment for
this offense is a minimum mandatory term of imprisonment of 10 years and up to life, a term of
supervised release of at least five years, a maximum fine of $10,000,000.00, forfeiture, and a
mandatory assessment of $100.00.

2. The defendant has read the Superseding Indictment, discussed the charge and
possible defenses with defense counsel, and understands the crime charged. The defendant is
pleading guilty because the defendant is in fact guilty. In order to be guilty, the defendant agrees
that each of the following elements must be proved beyond a reasonable doubt:

As to Count One of the Superseding Indictment: (1) the defendant conspired or agreed
with at least one other person to violate the federal drug law, specifically 21 U.S.C. § 841(a)(1)

(distribute and possess with the intent to distribute a controlled substance); (2) the defendant

Cal

Case 3:19-cr-00049-TAV-DCP Document 69 Filed 07/29/19 Page1of9 PagelD #: 129
knowingly and intentionally joined the conspiracy; (3) the defendant participated in the
conspiracy; and (4) the overall scope of defendant’s involvement in the conspiracy was 50 grams
or more methamphetamine, a Schedule II controlled substance.

3. In support of the defendant’s guilty plea, the defendant agrees and stipulates to the
following facts, which satisfy the offense elements. These are the facts submitted for purposes
of the defendant’s guilty plea. They do not necessarily constitute all of the facts in the case.
Other facts may be relevant to sentencing. Both the defendant and the United States retain the
right to present additional facts to the Court to ensure a fair and appropriate sentence in this case.

a) This investigation was initiated by the 9th Judicial Drug Task Force
(JDTF) in Loudon County in September 2018. In December 2018, agents received information
from a confidential source that the defendant was involved in selling crystal methamphetamine
in Loudon County. Law enforcement from the 9th DTF utilized a confidential informant and
conducted controlled buys from the defendant on December 6, 2018, January 7, 2019, and
January 17, 2019, for 1.5 grams of crystal methamphetamine, 3.8 grams of crystal
methamphetamine, and 2.6 grams of crystal methamphetamine, respectively. The defendant
admits that the crystal methamphetamine she distributed to the confidential informant on these

three occasions was actual methamphetamine.

b) On February 14, 2019, law enforcement stopped a vehicle at Taco Bell on
Highway 321 in Lenoir City, TN. The defendant was a passenger in the vehicle. Agents of the
9th JDTF responded to the scene where Loudon County Sheriffs Office deputies deployed a
drug detection canine (K-9). The K-9 did alert to the odor of an illegal narcotic inside the

vehicle. Law enforcement seized a meth pipe and 1.5 grams of marijuana from the defendant’s

2 nor

Case 3:19-cr-00049-TAV-DCP Document 69 Filed 07/29/19 Page 2of9 PagelD #: 130
purse and 6.7 grams of crystal methamphetamine from the defendant’s person. The defendant
admits that she was in possession of all items seized from her personal belongings. The
defendant further admits that the crystal methamphetamine she possessed on February 14, 2019,

was actual methamphetamine.

c) On March 5, 2019, law enforcement again came into contact with the
defendant in the parking lot of Krystal’s on Highway 321 in Lenoir City. The defendant was a
passenger in a vehicle that Lenoir City Police Department (LCPD) had received a complaint
about. While law enforcement was speaking with the defendant, she attempted to conceal
something down the front of her pants. The defendant was questioned about the action and did
provide agents with a bag of crystal methamphetamine weighing approximately 1.5 grams. The
defendant stated that she had just purchased that meth from Rebecca Key.

d) On March 18, 2019, LCPD officers responded to Sunset Hills Apartments
in Lenoir City in reference to an allegation of vandalism. Based on various items of drug
paraphernalia seen at the residence, agents obtained consent and performed a search of the
apartment. Inside the apartment, agents made contact with the defendant and a search of her
purse produced a container with 1.2 grams of crystal methamphetamine. Also located on the
defendant’s person was a glass meth pipe. The defendant admits that she obtained these drugs
for purposes of resale. The defendant admits that the crystal methamphetamine she possessed on
March 5 and 18, 2019, was actual methamphetamine.

e) The defendant admits that between November 2018 and March 18, 2019,
she participated in a conspiracy with Jamie Kitts, Rebecca Key, and others, and that, while

participating in the conspiracy, she personally distributed or possessed with intent to distribute

co

Case 3:19-cr-00049-TAV-DCP Document 69 Filed 07/29/19 Page 3o0f9 PagelD #: 131
within the Eastern District of Tennessee actual methamphetamine weighing at least 150 grams
but less than 500 grams (base offense level 32).
4. The defendant understands that by pleading guilty the defendant is giving up

several rights, including:

a) the right to plead not guilty;

b) the right to a speedy and public trial by jury;

c) the right to assistance of counsel at trial;

d) the right to be presumed innocent and to have the burden of proof placed
on the United States to prove the defendant guilty beyond a reasonable doubt;

e) the right to confront and cross-examine witnesses against the defendant;

f) the right to testify on one’s own behalf, to present evidence in opposition
to the charges and to compel the attendance of witnesses; and

g) the right not to testify and to have that choice not used against the
defendant.
5. The parties agree that the appropriate disposition of this case would be the

following as to each count:

a) The Court may impose any lawful terms of imprisonment, any lawful
fines, and any lawful terms of supervised release up to the statutory maximums;

b) The Court will impose special assessment fees as required by law; and

C) The Court may order forfeiture as applicable and restitution as
appropriate.
No promises have been made by any representative of the United States to the defendant as to

what the sentence will be in this case. Any estimates or predictions made to the defendant by

4 pov

Case 3:19-cr-00049-TAV-DCP Document 69 Filed 07/29/19 Page 4of9 PagelD #: 132
defense counsel or any other person regarding any potential sentence in this case are not binding
on the Court, and may not be used as a basis to rescind this plea agreement or withdraw the
defendant’s guilty plea. The defendant understands that the sentence in this case will be
determined by the Court after it receives the presentence report from the United States Probation
Office and any information presented by the parties. The defendant acknowledges that the
sentencing determination will be based upon the entire scope of the defendant's criminal conduct,
the defendant's criminal history, and pursuant to other factors and guidelines as set forth in the
Sentencing Guidelines and the factors set forth in 18 U.S.C. § 3553.

6. Given the defendant’s agreement to plead guilty, the United States will not oppose a
two-level reduction for acceptance of responsibility under the provisions of Section 3E1.1(a) of the
Sentencing Guidelines. Further, if the defendant's offense level is 16 or greater, and the defendant
is awarded the two-level reduction pursuant to Section 3E1.1(a), the United States agrees to move,
at or before the time of sentencing, the Court to decrease the offense level by one additional level
pursuant to Section 3E1.1(b) of the Sentencing Guidelines. Should the defendant engage in any
conduct or make any statements that are inconsistent with accepting responsibility for the
defendant's offense(s), including violations of conditions of release or the commission of additional
offenses prior to sentencing, the United States will be free not to make such motion or to withdraw
such motion if already made, and will be free to recommend to the Court that the defendant not

receive any offense level reduction for acceptance of responsibility under Section 3E1.1 of the

Sentencing Guidelines.

5 nok

Case 3:19-cr-00049-TAV-DCP Document 69 Filed 07/29/19 Page5of9 PagelD #: 133
7. The defendant agrees to pay the special assessment in this case prior to sentencing.

8. Financial Obligations. The defendant agrees to pay all fines and restitution imposed
by the Court to the Clerk of Court. The defendant also agrees that the full fine and/or restitution
amount shall be considered due and payable immediately. If the defendant cannot pay the full
amount immediately and is placed in custody or under the supervision of the Probation Office at
any time, the defendant agrees that the Bureau of Prisons and the Probation Office will have the
authority to establish payment schedules to ensure payment of the fine and/or restitution. The
defendant further agrees to cooperate fully in efforts to collect any financial obligation imposed by
the Court by set-off of federal payments, execution on non-exempt property, and any other means
the United States deems appropriate. The defendant and counsel also agree that the defendant may
be contacted post-judgment regarding the collection of any financial obligation imposed by the
Court without notifying the defendant’s counsel and outside the presence of the defendant’s counsel.
In order to facilitate the collection of financial obligations to be imposed with this prosecution, the
defendant agrees to disclose fully all assets in which the defendant has any interest or over which
the defendant exercises control, directly or indirectly, including those held by a spouse, nominee, or
other third party. In furtherance of this agreement, the defendant additionally agrees to the
following specific terms and conditions:

a) If so requested by the United States, the defendant will promptly submit a

completed financial statement to the U.S. Attorney’s Office, in a form it provides and as it
directs. The defendant promises that such financial statement and disclosures will be complete,

accurate, and truthful.

Aor

ay

Case 3:19-cr-00049-TAV-DCP Document 69 Filed 07/29/19 Page6éof9 PagelD #: 134
b) The defendant expressly authorizes the U.S. Attorney’s Office to obtain a
credit report on the defendant in order to evaluate the defendant’s ability to satisfy any financial
obligation imposed by the Court.

c) If so requested by the United States, the defendant will promptly execute
authorizations on forms provided by the U.S. Attorney’s office to permit the U.S. Attorney’s Office
to obtain financial and tax records of the defendant.

9. The defendant acknowledges that the principal benefits to the United States of a plea
agreement include the conservation of limited government resources and bringing a certain end to
the case. Accordingly, in consideration of the concessions made by the United States in this
agreement and as a further demonstration of the defendant’s acceptance of responsibility for the
offenses committed, the defendant voluntarily, knowingly, and intentionally agrees to the following:

a) The defendant will not file a direct appeal of the defendant’s convictions or
sentence with one exception: The defendant retains the right to appeal a sentence imposed above
the sentencing guideline range determined by the Court or above any mandatory minimum sentence
deemed applicable by the Court, whichever is greater. The defendant also waives the right to
appeal the Court’s determination as to whether the defendant’s sentence will be consecutive or
partially concurrent to any other sentence.

b) The defendant will not file any motions or pleadings pursuant to 28 U.S.C.

§ 2255 or otherwise collaterally attack the defendant’s conviction(s) or sentence, with two
exceptions: The defendant retains the right to file a § 2255 motion as to (i) prosecutorial

misconduct and (ii) ineffective assistance of counsel.

cou

Case 3:19-cr-00049-TAV-DCP Document 69 Filed 07/29/19 Page 7of9 PagelD #: 135
c) The defendant will not, whether directly or by a representative, request or
receive from any department or agency of the United States any records pertaining to the
investigation or prosecution of this case, including, without limitation, any records that may be
sought under the Freedom of Information Act, 5 U.S.C. Section 552, or the Privacy Act of 1974,

5 U.S.C. Section 552a.

10. This agreement becomes effective once it is signed by the parties and is not
contingent on the defendant’s entry of a guilty plea. If the United States violates the terms of this
agreement, the defendant will have the right to withdraw from this agreement. If the defendant
violates the terms of this agreement in any way (including but not limited to failing to enter guilty
plea as agreed herein, moving to withdraw guilty plea after entry, or by violating any court order or
any local, state or federal law pending the resolution of this case), then the United States will have
the right to void any or all parts of the agreement and may also enforce whatever parts of the
agreement it chooses. In addition, the United States may prosecute the defendant for any and all
federal crimes that the defendant conunitted related to this case, including any charges that were
dismissed and any other charges which the United States agreed not to pursue. The defendant
expressly waives any statute of limitations defense and any constitutional or statutory speedy trial or
double jeopardy defense to such a prosecution. The defendant also understands that a violation of
this plea agreement by the defendant does not entitle the defendant to withdraw the defendant’s
guilty plea in this case.

11. The United States will file a Supplement in this case, as is routinely done in every
case, even though there may or may not be any additional terms. If additional terms are included in

the Supplement, they are hereby fully incorporated herein.

, acl

Case 3:19-cr-00049-TAV-DCP Document 69 Filed 07/29/19 Page 8of9 PagelD #: 136
12. This plea agreement constitutes the full and complete agreement and understanding

between the parties concerning the defendant's guilty plea to the above-referenced charge, and there

are no other agreements, promises, undertakings, or understandings between the defendant and the

United States. This plea agreement supersedes any other plea agreements the defendant may have

entered into prior to the execution of this agreement. The parties understand and agree that the

terms of this plea agreement can be modified only in writing signed by all of the parties and that any

and all other promises, representations, and statements whether made before, contemporaneous

with, or after this agreement, are null and void.

7-28 -/4 By:

 

Date

4-25-2019

Date

 

7-25-17

Date

J. DOUGLAS OVERBEY
UNITED STATES ATTORNEY

“Ai N. (].

BRENT N. JONES
Assistant United States Attorney

C\inb. Cool

CHRISTINA D. COOK
Defendant

gi LM «tea Maer —

RANDALL E. REAGAN
Attorney for the Defendant

Case 3:19-cr-00049-TAV-DCP Document 69 Filed 07/29/19 Page9of9 PagelD #: 137
